Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re Wee Wisdom Playschool and                             Original Mandamus Proceeding
 Kindergarten, Inc. d/b/a Howell’s Wee
 Wisdom Preschool, and Gypsie Gessman                  Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
 No. 06-19-00100-CV                                    Stevens participating.



       As stated in the Court’s opinion of this date, we find that Relators are not entitled to the
relief sought. Therefore, we deny the petition.


                                                      RENDERED DECEMBER 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk